Barry C. Scheck, Esq.
             Peter J. Neufeid, Esq.
          | Directors
          I Maddy deLsne, Esq.
          | Executive Director

       I Ifinocenee Project
                                                                                 REC'D IN COURT OF APPEAU
      • 4D Worth Street, Suite T01                                                    12th Court cf              tt~lct~"
          I New fork, SY 10013
      B      Tel 21Z.3P.5340
          I Fax 212.3S4.5341
                                                                                                      . &
      ^      wwnunfioeenceprojectgrg                                     July 31, 20151



Via Certified Mail/Return Receipt

Cathy Lusk
Clerk of the Court
Twelfth Court of Appeals
1517 West Front St., Suite 354
Tyler, TX 75702

Re:        State of Texas vs. Kenneth L. Snow
           Case No. 12-08-00438-CR


Dear Ms. Lusk:


        The Innocence Project iscurrently reviewing thecase ofKenneth L.Snow. Mr. Snow pled guilty toaggravated
robbery onNovember 12,1998 before Honorable Cynthia S. Kent inthe241st District Court, Smith County, Case No
241-80726-97.


         We arecurrently seeking copies ofappellate briefs and plea hearing transcript from this case. We would greatly
appreciate it ifyou would besokind astocheck your files for any record ofthis case. Enclosed with this letter isa copy
of our case evaluation authorization form which allows us to acquire documentson the defendant's behalf for evaluation
purposes.


          Please feel free to call,write, or e-mail me if youhave anyquestions or concerns. Also, please letmeknow if
there is a fee involved for processing this requestor obtaining the documents. Thankyou for yourtime.

                                                                         Sincerely,




                                                                         Elena Aviles
                                                                         Document Manager
                                                                         (212)364-5351
                                                                         eaviles@innocenceproject.org

Enclosure




          Eenjarain N. Canto School of Lax, fe$M»a University
                         1
                                        QQMQTDUPLICATF
The Innocence Project, Inc.
•SttnAN-      Card°2d°
 100 Fifth Avenue,      Sch°o1 of Law
                   3rd Floor
New York, NY 10011                                                ,| MAR 06 2006
                                                                  BY:

                             ™.-        INNOCENCE PROJECT
                             CASE EVALUATION AUTHORIZATION FORM




mmmmmmzs
mmmmm
   OvWh/Day/YearT                         SIGNATURE:



                                          Y0UR ^S^isQSSSay^zSjuciO
                                                 (Please print name)

                                          ADDRESS:
                                                            j_J^Vl\